Citation Nr: 0026247	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-11 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

The propriety of the initial 30 percent rating assigned for 
asbestosis.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. A. Markey, Counsel






INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1955.  

This matter came before the Board of Veterans' Appeals 
(Board) from a January 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that established service connection for asbestosis.  
A notice of disagreement with respect to the initial 30 
percent evaluation assigned for this disability was received 
in February 1999.  A statement of the case was issued in 
March 1999.  A substantive appeal was received from the 
veteran in May 1999.

The Board notes that the veteran also perfected an appeal of 
a December 1999 RO proposal to reduce the evaluation assigned 
for the service-connected asbestosis from 30 to 10 percent.  
In March 2000, the RO implemented this proposed action, but 
in a May 2000 decision, restored the 30 percent disability 
evaluation (to the effect that at no time had this disability 
been evaluated as 10 percent disabling).  As such, the 
veteran's claim in this regard is moot.


REMAND

In his substantive appeal (VA Form 9) dated in May 1999, the 
veteran requested a hearing at the RO before a member of the 
Board (i.e. a Travel Board hearing).  This matter was 
certified to the Board in July 2000.

The claims folder includes a VA Form 9 dated "1-3-99," on 
which the veteran indicated that he did not want a hearing.  
However, the VA Form 9 dated "1-3-99" is a response to a 
statement of the case dated in December 1999 on the issue of 
the 



propriety of a proposed reduction in the veteran's rating 
from 30 percent to 10 percent.  The issue of the propriety of 
the proposed reduction to 10 percent has been resolved in the 
veteran's favor.  The issue of the propriety of the reduction 
is separate from the issue currently on appeal, which is the 
propriety of the veteran's initial 30 percent rating.  With 
regard to the issue of the propriety of the initial 30 
percent rating, the veteran has never withdrawn his request 
for a Travel Board hearing. 

As such, the Board finds that in order to afford the veteran 
full due process of law, this case must be REMANDED for the 
following action:

The RO should schedule the veteran for a 
Travel Board hearing at the earliest 
available opportunity, properly notifying 
him and his representative of the time 
and date of his hearing.  Unless the 
veteran indicates, preferably in a signed 
writing, that he no longer desires such a 
hearing, the hearing should be held and 
the claims file thereafter transferred to 
the Board in accordance with current 
appellate procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	G. H. SHUFELT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 4 -


